

116 HR 2990 IH: Rural Health Care Access Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2990IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Green of Tennessee (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to permit States to designate without any mileage
			 limitations facilities that are located in rural areas as critical access
			 hospitals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rural Health Care Access Act of 2019. 2.Medicare Rural Hospital Flexibility Program (a)In generalSection 1820 of the Social Security Act (42 U.S.C. 1395i–4) is amended—
 (1)in subsection (c)(2)(B)(i)— (A)by striking , and that— and inserting a semicolon; and
 (B)by striking subclauses (I) and (II); and (2)in subsection (h)(3), by inserting made before the date of the enactment of the Rural Health Care Access Act of 2019 after any redesignation.
 (b)Effective dateThe amendment made by subsection (a)(1) shall apply with respect to any designation or redesignation made on or after the date of the enactment of this Act.
			